244 F.2d 718
William M. GRAY, District Director, etc., Appellant,v.ESTATE OF Harry W. EMBRY et al., Appellees.William M. GRAY, District Director, etc., Appellant,v.William C. EMBRY and Lois King Embry, Appellees.
Nos. 13142 and 13143.
United States Court of Appeals Sixth Circuit.
March 7, 1957.

Charles K. Rice, Lee A. Jackson, Washington, D.C.
J. Leonard Walker, Louisville, Ky., for appellant.
E. J. Wells, Louisville, Ky., for appellees.
PER CURIAM.


1
On motion of the appellant, William M. Gray, District Director of Internal Revenue, by counsel, and the Court being advised that counsel for appellees has no objection thereto,


2
It is hereby ordered and decreed that the appeals heretofore filed, 143 F.Supp. 603; 145 F.Supp. 383, by the appellant be and they are dismissed.